DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Belisle et al. (US 2005/0164402), hereinafter Belisle, in view of Wang et al. ("Cationic Xylene Tag for Increasing Sensitivity in Mass Spectrometry," Publ. 27 June 2015), hereinafter Wang, further in view of Mitchell et al. (US 2017/0227545), hereinafter Mitchell. The combination of Belisle, Wang, and Mitchell is referenced as, "Modified BWM."
In regards to claim 1, Belisle discloses a method for detecting a compound (analytical measurements) (abstract), comprising the steps of: contacting a compound with a solid analytical surface (SAS) (sample presentation device) (see figures 1a-1b; para. [0003], [0070]), thereby forming an SAS with an absorbed compound (presentation devices that can present liquid samples) (para. [0006]); contacting the SAS with the absorbed compound with a mass tag (isotope-affinity tags) (para. [0059]), wherein the mass tag reacts with the absorbed compound, thereby forming an SAS with a covalently mass-tagged absorbed compound (isotope-coded affinity tags) (para. 
However, Belisle is silent on a method wherein the mass tag is a molecule comprising a moiety selected from the group recited in claim 1.
Wang discloses the analogous art of providing cationic xylyl-bromide (CAX-B) reagent in mass spectrometry (abstract). Wang teaches that an anchimeric-assisted neutral loss cationic reagent tag such as CAX-B may be employed to provide sensitive tandem mass spectrometry measurements of a CAX-B tagged analyte (both ESI and MALDI) (abstract). CAX-B (see abstract; figure 1) comprises a moiety identical to that recited by claim 8 as reproduced below.

    PNG
    media_image1.png
    289
    785
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    731
    media_image2.png
    Greyscale

Wang, Figure 1				         Moiety recited by claim 1

Therefore, it would have been obvious to one with ordinary skill in the art to modify the method disclosed by Belisle to include a mass tag comprising an anchimeric assisted neutral loss cationic reagent, such as CAX-B, for the benefit of providing sensitive measurements of tagged analytes in mass spectrometry (Wang, abstract; figure 1).

	Mitchell discloses the analogous art of enhancing samples for mass spectrometry (abstract; para. [0218]). Mitchell teaches that natural products can be labeled with probes containing moieties that enhance detection by mass spectrometry and include tags such as quaternary amines (para. [0218]).
	Therefore, it would have been obvious to one with ordinary skill in the art to further modify the combination disclosed by Belisle-Wang to include a mass tag comprising a moiety consisting of quaternary amine for the benefit of enhancing detection by mass spectrometry (Mitchell, para. [0218]).
In regards to claim 2, Modified BWM discloses a method wherein the SAS comprises an organic polymer (polymers, plastics), an inorganic substance (glasses, semiconductors, silicon), or a metal (metals, gold, aluminum) (Belisle: para. [0029]).
	In regards to claim 3, Modified BWM discloses a method wherein the compound is a biomolecule (biomarkers, peptide biomarkers, markers) (Belisle: para. [0007], [0263]), drug (antimitotic drugs, antibiotics, antimetabolites, transport inhibitors), or a synthetic molecule (synthetic small molecules) (Belisle: para. [0242]).
	In regards to claim 4, Modified BWM discloses a method wherein the compound is a gaseous compound in air (analytes from gaseous or liquid media) (Belisle: para. [0262]).

In regards to claim 6, Modified BWM discloses a method wherein the compound is from an animal (living organism) (Belisle: para. [0059]), a human (human urine sample, blood, urine, tissue sample) (Belisle: para. [0059], [0258]), or a cell culture (tissue and cell extracts and fractions, culture medium) (Belisle: para. [0247]).
In regards to claim 7, Modified BWM discloses a method wherein the mass tag comprises a moiety selected from the group consisting of quaternary amine group (Mitchell: para. [0218], see combination reasoning of claim 1 above).
In regards to claim 8, Modified BWM discloses a method wherein the mass tag is a molecule comprising a moiety selected from the group recited in claim 8 (CAX-B) (Wang: Figure 1 reproduced below, see abstract, see combination reasoning of claim 1 above).

    PNG
    media_image1.png
    289
    785
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    731
    media_image2.png
    Greyscale

Wang, Figure 1				         Moiety recited by claim 8

	In regards to claim 9, Modified BWM discloses a method wherein the SAS comprises an ion exchange surface (ion-exchanges surface) (Belisle: para. [0385]) or a hydrophobic surface (nonwettable hydrophobic material) (Belisle: para. [0014]).
	In regards to claim 10, Modified BWM discloses a method further comprising folding, compacting or shredding the SAS with the covalently mass-tagged absorbed compound (His-tagged species) (Belisle: para. [0354]) prior to contacting the SAS with the covalently mass-tagged absorbed compound with the solvent (transfer of a liquid sample from one zone to another by mechanical means such as pipetting or differences in wettability between zones) (Belisle: para. [0044]).
	In regards to claim 11, Modified BWM discloses a method wherein the mass tag reacts with the absorbed compound upon exposure to electromagnetic radiation (Belisle: para. [0023], [0043], [0142], [0299]).
	In regards to claim 13, Modified BWM discloses a method wherein the mass tag reacts with the absorbed compound upon exposure to ultraviolet radiation (UV radiation) (Belisle: para. [0023], [0043], [0395]).
In regards to claim 14, Modified BWM discloses a method wherein the compound is comprised by a liquid sample (Belisle: para. [0003], [0006], [0018]) or a solid sample (contaminants in solid materials) (Belisle: para. [0261]).
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified BWM as applied to claim 11 above, and further in view of Geddes et al. (US 2010/0003695), hereinafter Geddes.
In regards to claim 12, Modified BWM is silent on a method wherein the mass tag reacts with the absorbed compound upon exposure to microwave radiation.
Geddes discloses the analogous art of providing a label to react with microwave energy (abstract; para. [0017]-[0018]). Geddes teaches that reacting a label (tag) with an analyte in the presence of microwave energy provides an electronically excited state (para. [0017]) and enhances the spectral emission (para. [0018]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the combination of Modified BWM to include reacting a mass tag with the absorbed compound upon exposure to microwave radiation for the benefit of providing an electronically excited state and enhancing spectral emission (Geddes: para. [0017]-[0018]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Belisle, Wang, and Mitchell (the combination referred to as BWM), as applied to claim 1 above, and further in view of Chang et al. (US 2014/0121129), hereinafter Chang. 


    PNG
    media_image3.png
    442
    597
    media_image3.png
    Greyscale

Example 3: See Specification, p. 15
Chang discloses the analogous art of providing photoreactive tags to label analytes (abstract, para. [0069]). Chang teaches that providing an alkylamino compound with a chemically reactive or photoreactive tag enables target identification studies which is a key step for drug discovery or target analyte validation and further teaches aryl(trifluoromethyl)diazirine as being a desirable photoreactive tag (para. [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of modified BWM to include a mass tag consisting of trifluoromethyl diazirine for the benefit of enabling target identification studies such as drug discovery or target validation (Chang: para. [0069]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claim 22 has been rejected over modified BWM in view of Chang to obviate a mass tag consisting of trifluoromethyl diazirine for the benefit of enabling target identification studies such as drug discovery or target validation (Chang: para. [0069]; see 35 USC § 103 above).
However, upon searching the cationic xylyl aniline (CAX-A) characterized by the second and third structures recited by claim 22, the Office has recognized the novelty of said structures (CAX-A). In fact, the only references discovered concerning CAX-A are from Applicant’s own work (Giese et al. US 2021/0340603; Mungalachetty, Kulkarni et al., RISE: 2019 research poster, “Mass Spectrometric Analysis of Aldehydes as Biomarkers of Cancer”).

Response to Arguments
Claim Rejections under 35 U.S.C. § 102
Applicant’s arguments, see Remarks p. 7, filed 21 January 2022, with respect to the rejection of claim 1 under 35 USC  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mitchell and Wang.
Applicant argues that the combination of Belisle, Mitchell, and Wang neither teaches nor suggests a method as recited by amended claim 1 and that the relevant art would not have had a reasonable expectation of success. However, Applicant has not 

Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Remarks p. 7-9, filed 21 January 2022, with respect to the rejection of claim 7 under 35 USC §103 over Belisle in view of Mitchell have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Wang (given the new ground of rejection of claim 1 in view of Wang).
Applicant argues that Mitchell provides affinity probes as homogenous solution reactions, rather than reaction between the affinity probe and an analyte absorbed on a solid analytical surface (see Remarks p. 8, para. 2). Mitchell is not relied upon to teach the solid analytical surface; Mitchell is analogous art readily available to one with ordinary skill in the art at the time of the invention relied upon to teach the obviousness of providing a mass tag comprising a moiety consisting of quaternary amine for the benefit of enhancing detection by mass spectrometry (Mitchell: para. [0218]).
Applicant further argues that one skilled in the art would not have been motivated by Mitchell to modify the teachings of Belisle because one skilled in the art would have known that a given derivatization reaction performed in a solution does not predictably translate into an efficient derivatization process of an analyte absorbed on a solid surface (Remarks p. 8, para. 2).
Mitchell’s Example 7.4, paragraph [0218] is relied upon to teach a mass tag comprising a moiety consisting of quaternary amine for the benefit of enhancing 
Applicant argues that Wang neither teaches nor suggests reacting an affinity probe with an analyte absorbed on a solid surface (Remarks p. 9, para. 5). Wang is a secondary reference and is not relied upon to teach this limitation. Belisle is the primary reference relied upon to teach the limitation of an affinity probe with an analyte absorbed on a solid surface (see claim 1 rejections above over the combination with Belisle). Applicant’s arguments are moot. 
Applicant argues that Geddes is silent on a method for reacting a mass tag with a compound absorbed on a solid surface and detecting the mass-tagged absorbed compound by mass spectrometry (Remarks, p. 10, para. 3). Geddes is not relied upon to teach a method for reacting a mass tag with a compound absorbed on a solid surface because Geddes is a modifying, secondary reference. Belisle is the primary reference relied upon to teach the limitation of detecting an absorbed compound on a solid surface (see claim 1 rejections above over the combination with Belisle). Applicant’s arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797